DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trauben (US 5,509,130) in view of Kotra (US 11,016,763).
	
Referring to claims 1-2, 6, 8-9, 13, 15-16 and 20, Trauben discloses a processor (fig. 1, processor) comprising:
	a grouping eligibility checker (fig. 5, grouping logic 74) to evaluate a plurality of store instructions (fig. 5, opcode 70; 18:14-21, load/store instructions) based on a set of grouping rules (fig. 7, exclusion rules 86; abstract:16-24) to determine whether two of the plurality of store instructions are eligible for grouping; and
	a dispatcher (fig. 10, decode d0; 18:14-21 simultaneously instruction issue) to simultaneously dispatch/execute a first 
Kotra discloses the grouping eligibility checker is to group two store instructions (fig. 3, micro-operations 305/310) when those two store instructions are directed to a same cache line (fig. 3, compacted micro-operation cache line 315; fig. 5, directed to merged cache line 525; fig. 6, directed to merged cache line 625; 5:36-39).
Trauben and Kotra are analogous art because they are from the same field of endeavor in simultaneously issuing pipelined processor instructions. At the time of the filing, it would have been obvious to a person of ordinary skill in the art, having the teaching of Trauben and Kotra before him or her to modify the instruction grouping rules of Trauben to include the instruction grouping rules of Kotra, thereafter the instructions are grouped according to more efficient cache memory utilization. The suggestion and/or motivation for doing so would be obtaining the advantage of improved performance with reduced decoding operations (1:26-42) as suggested by Kotra. Therefore, it would have been obvious to combine Trauben with Kotra to obtain the invention as specified in the instant application claims.

Allowable Subject Matter
Claims 3, 5, 7, 10, 12, 14, 17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The type of store instructions grouping policy as recited in claims and rebutted in response filed on 02/08/2022.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
	In response filed on 2/8/2022, applicant pointed that Kotra’s grouping is established based on a termination condition is reached rather than based on micro-instructions directed to a same cache line (pp.6-7).
Presently, the claim recites “group store instructions when the store instructions are directed to a same cache line”. Examiner proposes two claim construction examples for illustrating Kotra’s grouping instructions would read on the claimed feature. 
First claim construction example, Kotra discloses grouping of instructions 305 and 310 into the same cache line 315. The instructions 305 and 310 are directed to the same cache line at based on the store instructions are directed to the same cache line”. 
Examiner’s second claim construction example is based on the meaning of “are directed to”. The claim is interpreted or understood as “group store instructions when the store instructions are to be written to a same cache line”.

Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182